Citation Nr: 1540621	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case for further development in May 2015.  The case has since been returned to the Board.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All other documents in Virtual VA are duplicative of those in VBMS.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by level I hearing acuity.

2.  The Veteran's left ear hearing loss is manifested by level II hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's September 2009 claim for increased evaluation, and prior to the adjudication of that claim in February 2010, the RO mailed the Veteran a letter in November 2009 fully addressing all notice elements.  The RO further provided the Veteran with information as to the criteria for increased evaluation for hearing loss under Diagnostic Code 6100 in the February 2013 statement of the case (SOC); this issue was readjudicated in an August 205 supplemental SOC.

The Veteran has not identified any audiological private treatment during the appellate period for the RO to assist him in obtaining.  The Board does note that the Veteran submitted a January 2010 audiogram with his July 2010 notice of disagreement.  However, that January 2010 audiogram was performed by audiologist JA of the Austin Community Based Outpatient Clinic (CBOC).  The Central Texas Healthcare System treatment records include her treatment notes, and are already of record.  Additionally, on remand, the Veteran identified private treatment for hearing loss in 1968 and 1973.  As will be discussed below, the VA has already made every reasonable effort to obtain all records relevant to the Veteran's claim of entitlement to a compensable evaluation for service-connected hearing loss.  Moreover, these treatment records would entirely predate the appellate period beginning one year prior to the Veteran's September 2009 claim for increased evaluation.  See 38 C.F.R. § 3.400(o)(2).  Thus, these treatment records are not relevant to the issue of the severity of the Veteran's hearing loss since September 2008.  

In February 2010 and August 2015, the VA provided the Veteran with audiological examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the VA examination reports show that each examiner considered the relevant history of the Veteran's in-service noise exposure, addressed functional impact of his hearing loss on his life including his ability to work, and performed a thorough audiological examination.  The examiners also provided findings that can be applied to the Schedule for Rating Disabilities.  

The Board also finds that the Agency of Original Jurisdiction (AOJ) has complied with the May 2015 remand directives.  The Board remanded this case to obtain any outstanding VA treatment records, any private treatment records, and a more current VA examination.  The AOJ obtained the outstanding Central Texas Healthcare System treatment records in June 2015, and afforded the Veteran with the August 2015 VA examination listed above before readjudicating the claim and returning the file the Board.  With regard to these remand directives, the Board finds that the AOJ has complied with all remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2015, the AOJ also sent the Veteran VA form 21-4142 to authorize the release of any private treatment records.  The Veteran responded with a June 2015 VA form 21-4142 identifying treatment through Wagner Medical Clinic and Mission Manufacturing Company.  The AOJ used that VA form 21-4142 to request the treatment records, and received a negative response from Wagner Medical Center.  The Post Office returned the AOJ's request to the Mission Manufacturing Company as undeliverable.  When the AOJ notified the Veteran of the difficulty in contacting the Mission Manufacturing Company, he responded with a July 2015 statement specifying that the records are unavailable.  The Veteran's June 2015 VA form 21-4142 also identified DK.  However, DK's July 2015 response indicated that he had served with the Veteran, but never provided any audiological treatment.  
Given the negative response from Wagner Medical Center and the Veteran's indication that Mission Manufacturing Company treatment records are unavailable, the Board finds that the AOJ has substantially complied with the remand directive to obtain any outstanding private treatment records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  The Board again notes that, "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Veteran specified that his treatment through Mission Manufacturing Company and Wagner Medical Center was in 1968 and 1973, respectively.  Therefore, the lack of these private treatment records will not affect the outcome of this claim.  

Neither the Veteran nor his representative has identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  The record also does not otherwise indicate the existence of any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Merits of the Case

The Veteran seeks an increased evaluation for his service-connected hearing loss.  The RO granted service connection for right ear hearing loss in an August 1969 rating decision, and assigned a noncompensable evaluation.  The RO continued that noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100 in the February 2010 rating decision on appeal.  The Veteran argued for a compensable evaluation in his March 2013 substantive appeal.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart, 21 Vet. App. 505, 509-10.  

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  


A January 2010 VA evaluation included no speech recognition scores, but showed puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
20
30
35
60
75
Left 
25
35
55
100
105

The Veteran underwent a VA examination in February 2010.  He complained of an inability to understand what people are saying, with particular difficulty on the telephone or in the presence of background noise.  He also reported significant effects on his occupation.  Puretone thresholds, in decibels, were as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
20
25
25
60
65
Left 
15
25
30
90
100

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear. 

A February 2012 VA evaluation was conducted.  He reported that he wears his hearing aids every day, and still found them significantly beneficial.  The assessment shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
25
30
35
65
75
Left 
25
35
55
95
105

Speech audiometry revealed speech recognition ability of 92 percent in each ear.

In November 2014, the Veteran underwent another VA audiological assessment.  He stated he had trouble understanding women, and hearing while riding in the car.  

Puretone thresholds, in decibels, were as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
25
35
45
70
75
Left 
25
40
50
95
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.

An August 2015 VA examination was conducted.  The Veteran again complained of difficulty understanding speech on the telephone or in the presence of background noise.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
25
35
30
50
70
Left 
25
35
40
90
100

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner also noted that the 2010 audiogram was slightly worse than the February 2010 VA examination, but the January examination did not report middle ear status or testing conditions, which could account for the slight variability.

The probative evidence of record dictates a noncompensable evaluation.  First, the findings of the February 2010 VA examination, the February 2012 VA audiological assessment, and the August 2015 VA examination, the mechanical application of the above results compels a numeric designation of I in the right ear and II in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of I in the right ear and II in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

Even considering the November 2014 Austin CBOC audiological assessment, a noncompensable evaluation is still required.  Applying the November 2014 results compels a numeric designation of I in the right ear and III in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of I in the right ear and III in the left ear still requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The results of the January 2010 audiological evaluation cannot be applied to the Tables at 38 C.F.R. § 4.85, as these results lack speech recognition scores and the examiner did not certify that use of the speech discrimination score is not appropriate in this case.  Again, 38 C.F.R. § 4.85(a) specifically requires that an examination for hearing impairment for VA purposes include both a controlled speech discrimination test and a puretone audiometry test.  

The probative audiological testing results do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies has not been 55 decibels or more.  Additionally, while the puretone thresholds were less than 30 decibels in both ears at 1000 Hertz at the February 2010 VA examination, and 30 decibels at 1000 Hertz in the right ear at both the January 2010 audiological evaluation and the February 2012 Austin CBOC audiological assessment, the puretone thresholds have never been 70 decibels or more at 2000 Hertz in either ear.  

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.  Applying the numerical values from the February 2010 audiological examination, the February 2012 Austin CBOC audiological assessment, the November 2014 Austin CBOC audiological assessment, and the August 2015 VA examination to the tables outlined in 38 C.F.R. § 4.85 reveals that the current noncompensable rating is appropriate.  

The Board has considered whether a staged rating is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The VA treatment records do indicate that the Veteran's hearing acuity has declined.  For example, he reported at the February 2012 Austin CBOC audiological assessment that he wears his hearing airs every day, and still found them significantly beneficial; but he was less satisfied with these hearing aids at the November 2014 Austin CBOC audiological assessment.  Other VA treatment records refect mechanical difficulties with the battery door in each hearing aid in September 2012 and July 2013.  However, quantifiable audiometric testing results of the most recent audiological assessment at the August 2015 VA examination still support the current noncompensable evaluation.  Therefore, a staged rating is not for assignment.  The application of the results of the February 2010 VA examination, the February 2012 Austin CBOC audiological assessment, the November 2014 Austin CBOC audiological assessment, and the August 2015 VA examination to the rating schedule to numeric designations consistently yields a noncompensable evaluation throughout the appellate period.  See Lendenmann, 3 Vet. App. 345.  

The preponderance of the evidence is against an increased schedular compensable rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. 111; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extraschedular evaluation.  Hearing loss, to include difficulty hearing in certain situations and impacts on employment, is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  To the extent the Veteran has complained of trouble understanding women, impaired hearing while riding in the car, difficulty on the telephone, and problems hearing in the presence of background noise these symptoms of hearing loss are contemplated by the rating schedule.  There are higher ratings available under Diagnostic Code 6100 for more severe hearing loss, but the Veteran's audiometric testing results do not support higher evaluation under 38 C.F.R. § 4.85 or the use of 38 C.F.R. § 4.86 for exception patterns of hearing loss.  See 64 Fed. Reg. 25203 (May 11, 1999).  

The Board further notes that each VA examination addressed the functional effects of the Veteran's hearing loss.  At both examinations, the Veteran reported difficulty on the telephone, problems hearing in the presence of background noise, and effects on his occupation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  



ORDER

A compensable evaluation for service-connected bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


